Citation Nr: 1413546	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1954.  He died in September 2009.  The appellant is the president of Veterans Home Care, a home care provider who provided home care services for the Veteran before his death.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the claim currently resides with the Regional Office (RO) in St. Louis, Missouri.   


FINDINGS OF FACT

1.  In a June 2009 rating action, the RO awarded the Veteran nonservice-connected pension benefits with an aid and attendance allowance, effective May 27, 2009.  He died in September 2009, after funds had begun being paid in connection with his award.

2.  In December 2009, the appellant submitted a claim for accrued benefits. 

3.  The evidence reflects that there was no pending claim for benefits at the time of the Veteran's death.  

4.  Although the appellant's company provided home care services assisting the Veteran with activities of daily living prior to his death, the appellant did not bear the expenses of his burial nor has the appellant submitted evidence showing that she bore medical expenses in connection with the Veteran's last sickness.


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA does not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further discussion of the VCAA is necessary in this case.

Legal Criteria

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. § 3.1000(a)(1) (2013).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2013).

Only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.

Initially, in this case, there was no pending claim at the time of the Veteran's death in September 2009.  In a June 2009 decision the Veteran was awarded nonservice-connected disability pension with entitlement to aid and attendance, effective May 27, 2009.  He had been in receipt of these benefits for a few months when he died.  He did not appeal this decision, he did not file any other claim, nor was any other claim pending at the time of his death.  Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death, there are no possible accrued benefits that could be paid to the appellant.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (concluding that, for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his/her death for such benefits or else be entitled to them under an existing rating or decision).  

Further, claims do not survive death unless the appellant is shown to be a proper claimant for accrued benefits purposes.  The appellant in this case, however, is not an eligible payee under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).  In this regard, the evidence shows that the appellant is not the Veteran's spouse, his child, his dependent parent, or a surviving parent.  The appellant does not contend otherwise. 

Thus, the only avenue potentially available to the appellant is 38 U.S.C.A. § 5121(a)(6), which provides that "[i]n all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  See also 38 C.F.R. § 3.1000(a)(5).

The appellant asserts that because the Veteran used his nonservice-connected pension benefits to pay for his own home care, which he received from the appellant's company, Veterans Home Care, these pension benefits should be used to pay for the home care services he received but which were left unpaid after his death.  The appellant does not assert that she bore the expense of the burial of the Veteran or of the last sickness of the Veteran.  Her company simply provided home care services for the Veteran as they had for some time prior to the Veteran's death, and that some of the bills were left unpaid after the Veteran died.  

The Board finds that the appellant did not bear the expense of the Veteran's burial or of the Veteran's last sickness.  On VA Form 21-601, the appellant listed the expenses of last sickness and burial benefits as being paid by loan agreement.  These expenses were described by the appellant as being expenses associated with assistance with activities of daily living in the amount of $1,144.00.  As noted above, the appellant is the president of a company which provides home health care services, and the company provided services assisting the Veteran with his activities of daily living for at least the last year of his life.  The appellant did not actually pay for the cost of the Veteran's last sickness or burial, and the appellant does not contend that she paid for the cost of the Veteran's burial.  Instead, her company provided a service to the Veteran (home care) and her company has not been paid for the service.  Because the appellant did not bear the expenses of the Veteran's last sickness or burial, reimbursement for such expenses is not warranted.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In sum, the appellant has no legal basis for entitlement to accrued benefits because there was no pending claim at the time of the Veteran's death on which the appellant's accrued benefits claim could be based, and in any event, the appellant is not an eligible payee.  38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000 (2013).

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


